                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NEIL DUNAWAY, et al.,

              Plaintiffs,
                                                      Case No. 2:19-cv-4760
       v.                                             Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Kimberly A. Jolson
NEW BATH TODAY, INC., et al.,

              Defendants.

                                           ORDER

       The matters before the Court are Defendant New Bath Today, Incorporated’s Motion for

Extension of Time to File Answer and Motion to Change Venue or Dismiss. (ECF Nos. 22, 24.)

On April 7, 2020, Defendant New Bath Today, Incorporated and Plaintiffs Neil Dunaway and

Paul Dunaway entered a stipulated dismissal of all matters between the parties. (ECF No. 32.)

As such, the motions (ECF Nos. 22, 24) are DENIED as moot.

       IT IS SO ORDERED.

4/9/2020                                           s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE
